



Exhibit 10.38


SECOND AMENDMENT TO THE
MARSH & MCLENNAN COMPANIES
BENEFIT EQUALIZATION PLAN AND
MARSH & MCLENNAN COMPANIES
SUPPLEMENTAL RETIREMENT PLAN
AS RESTATED EFFECTIVE JANUARY 1, 2012


WHEREAS, Marsh & McLennan Companies, Inc. (the "Company") maintains a defined
benefit retirement program consisting of the non-qualified Marsh & McLennan
Companies Benefit Equalization Plan (the "BEP") and Marsh & McLennan Companies
Supplemental Retirement Plan (the "SRP") (collectively, the "Plans"), as well as
the tax-qualified Marsh & McLennan Companies Retirement Plan (the "MMC
Retirement Plan");
WHEREAS, pursuant to Section 2.1(a) of Part III of the Plans, the Company, by
action of its Board of Directors or as otherwise specified therein, has reserved
the right to amend the Plans, provided that no such amendment shall reduce any
Participant's Equalization Benefit and/or Supplemental Benefit determined as
though the date of such amendment were the date of such Participant's Separation
from Service;
WHEREAS, the Company amended and restated the Plans effective January 1, 2012;
WHEREAS, the Plans were further amended, by a First Amendment executed August
27, 2015, to reflect, among other things, a "Spinoff Transaction" in which,
effective September 1, 2015, (i) a portion of the assets of the MMC Retirement
Plan was transferred to a new plan, Marsh & McLennan Companies Retirement Plan B
("Plan B"), and (ii) the MMC Retirement Plan was renamed as Marsh & McLennan
Companies Retirement Plan A ("Plan A");




--------------------------------------------------------------------------------



2


WHEREAS, effective December 30, 2016, Plan B was merged into Plan A, with such
merged plan renamed as the Marsh & McLennan Companies Retirement Plan (the "MMC
Retirement Plan");
WHEREAS, the Board of Directors has determined that it is in the Company's best
interests to freeze all future benefit accruals under its defined benefit
retirement program, effective December 31, 2016;
WHEREAS, the Board of Directors has duly adopted resolutions on October 19, 2016
(the "Resolutions"), pursuant to which the Plans and the MMC Retirement Plan
were each amended to provide for the cessation of benefit accruals thereunder,
effective December 31, 2016;
WHEREAS, under the Resolutions, the Board of Directors has authorized and
empowered Laurie Ledford, in her capacity as an officer of the Company, to amend
the Plans in order to make such changes and additions to the Plan documents as
are necessary, advisable or appropriate to carry out the intent and purpose of
the Resolutions in compliance with applicable law; and
WHEREAS, the Company wishes to amend the Plans in order to reflect (i) the
merged status of the MMC Retirement Plan, effective December 30, 2016, and (ii)
the cessation of benefit accruals under the Plans, effective December 31, 2016.
NOW, THEREFORE, the Plans are hereby amended, effective as set forth below, as
follows:
1.
Section 2.26 of Part I of the Plans is restated in its entirety, effective
December 30, 2016, to read as follows:



"2.26.    Retirement Plan – means the tax qualified Marsh & McLennan Companies
Retirement Plan as amended and restated from time to time, and, where
appropriate, earlier versions of the Retirement Plan. For the period




--------------------------------------------------------------------------------



3


from September 1, 2015 through December 29, 2016, Retirement Plan meant,
collectively, the tax qualified Marsh & McLennan Companies Retirement Plan A
('Plan A') and the tax qualified Marsh & McLennan Companies Retirement Plan B
('Plan B'), and, where appropriate, earlier versions of the Marsh & McLennan
Companies Retirement Plan."


2.
Section 2.32 of Part I of the Plans is restated in its entirety, effective
December 31, 2016, to read as follows:



"2.32    Tax Limitations - means the limitations on benefits imposed by
Sections 415(b) of the Code or the limitations on creditable salary imposed by
Section 401(a)(17) of the Code, or both, and, with respect to Plan Years
beginning before January 1, 2000, Section 415(e) of the Code. Notwithstanding
the foregoing, any increases to the limitations on benefits imposed by
Sections 415(b) of the Code and the limitations on creditable salary imposed by
Section 401(a)(17) of the Code that are effective on or after January 1, 2017
shall not be taken into account for purposes of the Plan."


3.
Effective December 31, 2016, Section 2.6 of Part II of the Plans is amended by
adding a new Section 2.6(d), immediately following Section 2.6(c), to read in
its entirety as follows:



"(d)    In connection with the cessation of benefit accruals under the Plan, for
purposes of determining benefits under the Plan, the amount of the Social
Security Offset of a Participant employed by the Company on December 31, 2016,
shall be determined pursuant to this Section 2.6 as if the Participant had
Separated from Service on December 31, 2016, such that, subject to Section
2.6(c): (i) if such Participant had attained age sixty-five (65) on or before
December 31, 2016, the Participant’s Social Security Offset shall be the
Participant’s estimated monthly primary Social Security benefit calculated in
the manner described in Section 2.6(a) (with December 31, 2016, being considered
for this purpose to be the date of retirement of the Participant), and (ii) if
such Participant had not attained age sixty-five (65) at December 31, 2016, the
Participant’s Social Security Offset shall be the Participant’s estimated
monthly primary Social Security benefit calculated in the manner described in
Section 2.6(b) (with December 31, 2016, being considered for this purpose to be
the date the Participant terminates employment, and the Participant’s estimated
monthly primary Social Security benefit being determined as if the Participant
remains employed by the Company until age sixty-five (65) with Monthly Earnings
as set forth in Section 2.6(b))."


4.
Section 3.10 of Part III of the Plans (as added to the Plans by the First
Amendment) is restated in its entirety, effective December 30, 2016, to read as
follows:







--------------------------------------------------------------------------------



4


"3.10.    Spinoff Transaction and Subsequent Merger


(a)
Spinoff Transaction. It is intended that the transfer of assets and liabilities
under the Retirement Plan, effective September 1, 2015, that resulted in the
creation of Plan B and the renaming of the Retirement Plan (as in effect
immediately prior to such transfer) as Plan A (the 'Spinoff Transaction') not
change in any way the benefits to which any Participant is entitled under the
Supplemental Plan and the Benefit Equalization Plan (collectively referred to as
the 'Plans'), and the Plans shall be interpreted in a manner consistent with
this intent. With respect to the period from September 1, 2015 through December
29, 2016: (i) in respect of any Participant in Plan A who is not a Participant
in Plan B, references in the Plans to 'Retirement Plan' shall be interpreted to
refer to Plan A and its predecessors; (ii) in respect of any Participant in Plan
B, references in the Plans to 'Retirement Plan' shall be interpreted to refer to
Plan B and its predecessors; and (iii) all references in the Plans to the
'Retirement Plan prior to October 3, 2004' shall be interpreted to refer to Plan
A.



(b)
Subsequent Merger. It is intended that the subsequent merger of Plan B into Plan
A, effective December 30, 2016, not change in any way the benefits to which any
Participant is entitled under the Supplemental Plan and the Benefit Equalization
Plan (collectively referred to as the 'Plans'), and the Plans shall be
interpreted in a manner consistent with this intent."



5.
Effective December 31, 2016, the Plans are amended to add to Part III a new
Section 3.11, immediately following Section 3.10 of Part III, to read in its
entirety as follows:



"3.11.    Benefit Freeze.


(a)
Effective December 31, 2016, the Plans shall be frozen, such that a
Participant's Equalization Benefit and Supplemental Benefit after December 31,
2016, shall, except as otherwise expressly provided in this Section 3.11, be
equal to such Participant's Equalization Benefit and/or Supplemental Benefit
determined as though December 31, 2016, were the date of such Participant's
Separation from Service.







--------------------------------------------------------------------------------



5


(b)
Effective December 31, 2016, no Participant shall be credited with any Months of
Benefit Service with respect to any employment of the Participant after December
31, 2016.

(c)
A Participant's Vesting Service under the Retirement Plan after December 31,
2016 shall continue to be taken into account for purposes of determining such
Participant's Vesting Service as referred to in Article V of Part I and Article
V of Part II of the Plans, relating to vesting.



(d)
Amounts paid to or received by a Participant after December 31, 2016 (other than
any amounts paid to or received by a Participant in January 2017 that are
attributable to services performed by such Participant in December 2016) shall
not be taken into account when determining a Participant's Equalization Benefit
or Supplemental Benefit.



(e)
No actuarial increase shall be provided with respect to a Participant's
Equalization Benefit or Supplemental Benefit on account of periods of continued
employment after such Participant's Normal Retirement Date during which the
benefit is not distributed (unless such actuarial increase is otherwise provided
with respect to such Participant's Accrued Benefit under the Retirement Plan).

(f)
For the avoidance of doubt, the cessation of benefit accruals under the Plans is
not intended and shall not be construed as a termination and liquidation of the
Plans for purposes of Section 409A of the Code and Treasury Regulations
thereunder, or to accelerate the time and form of any payment under the Plans or
otherwise cause the Plans to violate any of such provisions of the Code and
Treasury Regulations."









--------------------------------------------------------------------------------



6


IN WITNESS WHEREOF, MARSH & McLENNAN COMPANIES, INC. has caused this Second
Amendment to the Plans to be executed by its duly authorized officer on the 21st
day of December, 2016.


MARSH & MCLENNAN COMPANIES, INC.
By:
/s/ Laurie Ledford
 
Laurie Ledford
 
Senior Vice President and Chief Human Resources Officer



